DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is responsive to communications filed on January 14, 2021.
Claims 1, 5, 11, 16 and 17 have been amended.
Claims 14 and 15 have been cancelled.
New claims 21 and 22 have been added.
Claims 1-13 and 16-22 have been examined and are pending.

Response to Amendments
In view of Applicants' amendments, the former objection to the claims is withdrawn. However, a new objection to the claims is raised as set forth below.

Response to Arguments
Applicants have argued that the prior art of record does not teach or suggest certain amended features recited by the independent claims (Remarks, pgs. 13-17). Applicants' arguments have been fully considered but are moot in view of the new ground(s) of rejection as set forth below.

Claim Objections
The following claims are objected to because of informalities. It is suggested Applicants amend the claims as follows:
Claim 1
-- in response to the configuration request, selecting a configuration file from a plurality of configuration files based on the resource identifier, and transmitting the selected configuration file to the client device, wherein installation parameters of the configuration file causes the application installer to install the application configuration on the client device, and wherein the application configuration is configured to return telemetry data with the resource identifier, a campaign identifier or an experiment identifier; --
Claim 22
-- The method of claim 1, wherein the one or more criteria for selecting a web page for the control group or the treatment group is updated in response to determining that the one or more web pages is related  to the treatment group. --
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 17, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20080077915 - hereinafter "Kahan", in view of US 20130019007 - hereinafter "Mukunthu", and in view of US 20070067297 A1 - hereinafter "Kublickis".

With respect to claim 1, Kahan teaches,
A method executing on a server device, - software distribution server 10; Fig. 2
receiving an installation request to install an application configuration on the client device; - "Software distribution server 10 may comprise a registrar 20, a code generator 30, an inviter 40, a downloader 50, a personalization database 60 and a personalizer 70. Server 10 may be accessed by user 80 to download a personalized installation file for a given software application." [0039]; Fig. 2. "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55." [0042]; Fig. 2
in response to the installation request, transmitting an application installer and a resource identifier to the client device; - "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55 (application installer). Such means may comprise any suitable tools, such as php on an Apache Web Server (standardly available on most Linux distributions today). For example, installation file 55 may be named "INSTALL.EXE". Downloader 50 may download file 55 as an installation file 55' named "INSTALL USER1.EXE", where "USER1" is the account code (resource identifier) for user 80." [0042]; Fig. 2
receiving a configuration request indicating an execution of the application installer at the client device, wherein the configuration request comprises the resource identifier; - "Optionally, personalizer 70 may receive a personalization request from computing device 90. The personalization request may comprise the account code (for example, "USER1"). As will be 
in response to the configuration request, selecting a configuration file from a plurality of configuration files based on the resource identifier, and transmitting the selected configuration file to the client device, - "Personalizer 70 may use the account code to lookup the associated registration detail (configuration file) in personalization database 60 and to return them to computing device 90." [0044]; Fig. 2; wherein installation parameters of the configuration file causes the application installer to install the application configuration on the client device, - "It will be appreciated that as described hereinbelow, these registration details may then be input to an install/setup process that may use the details to personalize a newly installed software application without requiring a user to input them manually or otherwise." [0044]; Fig. 2. "Registrar 20 may receive registration details from user 80. Such details (installation parameters) may comprise, for example, a username, an email address, a phone number, and the operating system installed on computing device 90." [0040]
Kahan does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Mukunthu.
For example, Mukunthu teaches:
receiving a page request from a client device; - "The client machine 124 may be used by an user to access the electronic store. The client machine 124 may include an electronic store client module 132, an application 137, and an analytics client module 139." [0024]; Fig. 2. "A user using the electronic store client module 132 may request an application detail page 134 that contains more descriptive information pertaining to an application 137. The application detail page 134 may be stored as part of the electronic store client module 132 in the client machine. Alternatively, the application detail page may be a web page downloaded from the electronic store server 122." [0025]; Fig. 2
selecting a web page from a plurality of web pages, the web page describing an application and including an offer to continue a user experience of the application on the client device, - "Alternatively, the application detail page may be a web page downloaded from the electronic store server 122. The application detail page 134 may contain a trial option 136 and/or a buy option 138. The buy option 138 enables a user to license the application and the trial option 136 enables a user to use the application 137 for a limited time frame thereby obtaining a trial license." [0025]; Fig. 2
wherein the application configuration is configured to return telemetry data with...an experiment identifier; - "An analytics client module 139 may be used to track the user's usage of an application (block 168)...The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." [0036]; Figs. 2-3. Information identifying the tracked application is interpreted as the experiment identifier. The application can be licensed (application configuration) [0034].
receiving the telemetry data indicating at least one of a measurement indicating...a duration of use of the application configuration, the telemetry data comprising at least one of...the experiment identifier; - "The analytics client module may track the frequency that a user uses an application, the length of time that the application is used, the times that the application is used, and so on. The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 provides the tracked usage data experiment identifier. The application can be licensed (application configuration) [0034].
and analyzing the telemetry data to generate a usage report comprising user retention data of the application configuration based on the telemetry data; - "The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." [0036] "The electronic store server stores instrumentation data representing users' actions through the hierarchical-ordered path which may then be viewed visually in the form of a funnel report." [0015]. "FIG. 5 illustrates an exemplary funnel report 190 showing the adoption (retention) of the application with respect to the stages identified in the funnel. As shown in FIG. 5, each of the seven stages is listed in hierarchical order on the horizontal axis and the number of users is shown on the vertical axis. The funnel report 190 illustrates the progression of the adoption of the application." [0050]; Fig. 5. The funnel report would pertain to the licensed application (application configuration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan with Mukunthu's teachings because doing so would provide Kahan's system with the ability to quickly ascertain any bottlenecks preventing widespread adoption of an application and possible remedial actions, as suggested by Mukunthu [0003].
Kahan et al. do not explicitly teach the following limitations which, in analogous art for personalizing content, are taught by Kublickis.

wherein the web page is selected based on one or more criteria for selecting at least one web page for...a treatment group; adjusting the one or more criteria for selecting a web page for...the treatment group - Affinity link scores (criteria) are calculated and used to rank website links for consumer members of an affinity group (treatment group) searching content databases containing links [0151][0311][0347]; based on the telemetry data to generate updated criteria for selecting one or more web pages for...the treatment group in response to additional web page requests, - "The foundation of the invention's method of calculating link scores (updated criteria) is the tracking by the custom browser, and subsequent analyses by the consumer management engine, of specific consumer actions (telemetry data). Each such action is assigned a weighted vote which is considered in calculating link scores: ...[0351] Each time a consumer visits one of their favorite links, they are implicitly confirming the links personal value to them, and by inference, to the affinity group(s) of which they are members " [0347]; Fig. 8D; wherein the updated criteria for selecting one or more web pages is based on the user retention data of the application configuration. - "The first time a new consumer member logs onto the marketplace, the custom browser (application) accesses their pre-existing collection of favorite links (configuration), (also referred to hereinafter as `bookmarks` or `links`) and allows the consumer to selectively import them into the custom browser." [0290]. "It will be apparent to those skilled in the art that a variety of link scoring methods are possible. In the preferred embodiment, the content management engine counts each link-import (user retention data) and each link-add action (user retention data) by any consumer member as one vote. The custom browser, using a MSG: LinkVisit message, reports each subsequent visit to that link by any 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan and Mukunthu with Kublickis' teachings because doing so would provide Kahan/Mukunthu's system with a method for ranking search results based upon an improved collaborative filtering model, as suggested by Kublickis [0438].

With respect to claim 2, Mukunthu teaches,
wherein the experiment identifier defines at least one of...a group name, - "An analytics client module 139 may be used to track the user's usage of an application (block 168)." [0036]; Figs. 2-3. Information identifying the tracked application is interpreted as the experiment identifier. Thus, the name of an application used by a plurality of users would be the experiment identifier.
wherein generating the usage report further includes generating a baseline of usage data for the control group - "The computing device 126 may be used by a software developer, product developer, market analyst or other party to request a funnel analysis of the adoption of an application (block 184). The request may specify that the instrumentation data that the funnel should include, the particular stages of the funnel that are of interest, and any other configuration that is of interest to the developer. For example, the request may specify that the funnel analysis be made respect to users of a particular age group (control group), within a particular geographic region, and so on." [0046]; for comparison to usage data of at least one treatment group. - This limitation recites an intended result and, therefore, does not further limit the generating operation.

With respect to claim 3, Mukunthu teaches,
wherein the experiment identifier indicates at least one treatment group, - "An analytics client module 139 may be used to track the user's usage of an application (experiment identifier) (block 168)." [0036]; Figs. 2-3. Information identifying the tracked application is interpreted as the experiment identifier. Thus, the name of an application used by a plurality of users (treatment group) would be the experiment identifier; and wherein generating the usage report further includes generating a performance metric score indicating a retention score for the at least one treatment group within a predetermined period of time. - "FIG. 5 illustrates an exemplary funnel report 190 showing the adoption of the application with respect to the stages identified in the funnel. As shown in FIG. 5, each of the seven stages is listed in hierarchical order on the horizontal axis and the number of users is shown on the vertical axis. The funnel report 190 illustrates the progression of the adoption of the application. Initially, the application was referenced in referral sources to 400 users. Only 250 users viewed the application detail page and of those 250 users only 100 opted for a trial version of the application. Approximately 35 users purchased a license to the application and installed the application. Approximately 20 users (performance metric) actively use (period of time) the application and only a handful of users have purchased goods and services offered from within the application." [0050]

With respect to claim 4, Kahan teaches,
wherein the configuration file further comprises one or more experiment parameters for controlling functions within the application configuration. - "It will be these registration details may then be input to an install/setup process that may use the details to personalize a newly installed software application without requiring a user to input them manually or otherwise." [0044]; Fig. 2. "Registrar 20 may receive registration details from user 80. Such details (experiment parameters) may comprise, for example, a username, an email address, a phone number, and the operating system installed on computing device 90." [0040]

With respect to claim 5, Kahan teaches,
transmitting the campaign identifier to the client device with the resource identifier, - "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55 (application installer). Such means may comprise any suitable tools, such as php on an Apache Web Server (standardly available on most Linux distributions today). For example, installation file 55 may be named "INSTALL.EXE". Downloader 50 may download file 55 as an installation file 55' named "INSTALL (campaign identifier) USER1.EXE", where "USER1" is the account code (resource identifier) for user 80." [0042]; Fig. 2
Mukunthu teaches wherein the telemetry data further comprises the campaign identifier - "The analytics client module may track the frequency that a user uses an application, the length of time that the application is used, the times that the application is used, and so on. The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." campaign identifier) would be transmitted with the usage data; for including usage data specific to an individual user in the report. - This limitation recites an intended result and, therefore, does not further limit the telemetry data.

With respect to claim 6, Kahan teaches,
wherein the campaign identifier and the resource identifier are embedded in the filename of the application installer, wherein the application installer is configured to read the campaign identifier and the resource identifier from the filename upon execution. - "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55 (application installer). Such means may comprise any suitable tools, such as php on an Apache Web Server (standardly available on most Linux distributions today). For example, installation file 55 may be named "INSTALL.EXE". Downloader 50 may download file 55 as an installation file 55' named "INSTALL (campaign identifier) USER1.EXE", where "USER1" is the account code (resource identifier) for user 80." [0042]; Fig. 2

With respect to claim 7, Kahan teaches,
generating a modified configuration file based on the telemetry data, wherein the modified configuration file comprises...at least one modified installation parameter. - "Registrar 20 may receive registration details (configuration file) from user 80. Such details may comprise, for example, a username (installation parameter), an email address, a phone number, and the operating system installed on computing device 90. An account code may be generated Registrar 20 may update personalization database 60 with the account code and associated registration details." [0040]

With respect to claim 8, Kahan teaches,
wherein the modified experiment parameter changes at least one operating mode of the application configuration. - Kahan was mapped to the modified installation parameter in parent claim 7.

With respect to claim 9, Kahan teaches,
wherein the at least one modified installation parameter changes at least one function or associated data set of the application configuration. - "It will be appreciated that as described hereinbelow, these registration details may then be input to an install/setup process that may use the details to personalize a newly installed software application without requiring a user to input them manually or otherwise." [0044]; Fig. 2

With respect to claim 10, Kahan teaches,
wherein application configuration comprises at least one executable client application and supporting documentation. - "When installation file 1 is executed, setup program 2 is extracted as setup program 2'. Setup program 2' is then launched to continue the installation and set up of the software application. It extracts each of compressed program files as program files 5' and typically interacts with the operating system to provide the end user with executable files (EXE), dynamic link libraries (DLLs), database files (DBF) and help files (HLP)." [0005]

With respect to claim 11, Kahan teaches,
A system comprising: one or more processing units; and a computer-readable storage medium in communication with the one or more processing units and having computer-readable instructions stored thereon that when executed by the one or more processing units, cause a computing device to - software distribution server 10; Fig. 2
receive an installation request to install an application configuration on the client device; - "Software distribution server 10 may comprise a registrar 20, a code generator 30, an inviter 40, a downloader 50, a personalization database 60 and a personalizer 70. Server 10 may be accessed by user 80 to download a personalized installation file for a given software application." [0039]; Fig. 2. "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55." [0042]; Fig. 2
in response to the installation request, transmit a resource identifier to the client device; - "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55. Such means may comprise any suitable tools, such as php on an Apache Web Server (standardly available on most Linux distributions today). For example, installation file 55 resource identifier) for user 80." [0042]; Fig. 2
receive a configuration request indicating an execution of an application installer at the client device, wherein the configuration request comprises the resource identifier; - "Optionally, personalizer 70 may receive a personalization request from computing device 90. The personalization request may comprise the account code (for example, "USER1"). As will be described hereinbelow, the personalization request may have been generated by executing a personalized installation file (application installer)." [0043]; Fig. 2
in response to the configuration request, select a configuration file from a plurality of configuration files, wherein the configuration file is selected based on the resource identifier, and transmit the selected configuration file to the client device, - "Personalizer 70 may use the account code to lookup the associated registration detail (configuration file) in personalization database 60 and to return them to computing device 90." [0044]; Fig. 2; wherein installation parameters of the configuration file causes the  application installer to install the application configuration on the client device, - "It will be appreciated that as described hereinbelow, these registration details may then be input to an install/setup process that may use the details to personalize a newly installed software application without requiring a user to input them manually or otherwise." [0044]; Fig. 2. "Registrar 20 may receive registration details from user 80. Such details (installation parameters) may comprise, for example, a username, an email address, a phone number, and the operating system installed on computing device 90." [0040]
Kahan does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Mukunthu.

select a web page from a plurality of web pages, the web page describing an application and including an offer to continue a user experience of the application on a client device, - "The client machine 124 may be used by an user to access the electronic store. The client machine 124 may include an electronic store client module 132, an application 137, and an analytics client module 139." [0024]; Fig. 2. "A user using the electronic store client module 132 may request an application detail page 134 that contains more descriptive information pertaining to an application 137. The application detail page 134 may be stored as part of the electronic store client module 132 in the client machine. Alternatively, the application detail page may be a web page downloaded from the electronic store server 122. The application detail page 134 may contain a trial option 136 and/or a buy option 138. The buy option 138 enables a user to license the application and the trial option 136 enables a user to use the application 137 for a limited time frame thereby obtaining a trial license." [0025]; Fig. 2
 wherein the application configuration is configured to return telemetry data with an experiment identifier; - "An analytics client module 139 may be used to track the user's usage of an application (block 168)...The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." [0036]; Figs. 2-3. Information identifying the tracked application is interpreted as the experiment identifier. The application can be licensed (application configuration) [0034].
receive the telemetry data indicating at least one of a measurement indicating...a duration of use of the application configuration, the telemetry data comprising at least one of...the experiment identifier; - "The analytics client module may track the frequency that a user uses an application, the length of time that the application is used, the times that the application is used, and so on. The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." [0036]. Information identifying the tracked application is interpreted as the experiment identifier. The application can be licensed (application configuration) [0034].
and analyze the telemetry data to generate a usage report comprising user retention data of the application configuration based on the telemetry data; and - "The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." [0036] "The electronic store server stores instrumentation data representing users' actions through the hierarchical-ordered path which may then be viewed visually in the form of a funnel report." [0015]. "FIG. 5 illustrates an exemplary funnel report 190 showing the adoption (retention) of the application with respect to the stages identified in the funnel. As shown in FIG. 5, each of the seven stages is listed in hierarchical order on the horizontal axis and the number of users is shown on the vertical axis. The funnel report 190 illustrates the progression of the adoption of the application." [0050]; Fig. 5. The funnel report would pertain to the licensed application (application configuration).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan with Mukunthu's teachings because doing so would provide Kahan's system with the ability to quickly ascertain any bottlenecks preventing 
Kahan et al. do not explicitly teach the following limitations which, in analogous art for personalizing content, are taught by Kublickis.
For example, Kublickis teaches:
wherein the web page is selected based on one or more criteria for selecting at least one web page for...a treatment group; adjust the one or more criteria for selecting a web page for...the treatment group - Affinity link scores (criteria) are calculated and used to rank website links for consumer members of an affinity group (treatment group) searching content databases containing links [0151][0311][0347]; based on the telemetry data to generate updated criteria for selecting one or more web pages for...the treatment group in response to additional web page requests, - "The foundation of the invention's method of calculating link scores (updated criteria) is the tracking by the custom browser, and subsequent analyses by the consumer management engine, of specific consumer actions (telemetry data). Each such action is assigned a weighted vote which is considered in calculating link scores: ...[0351] Each time a consumer visits one of their favorite links, they are implicitly confirming the links personal value to them, and by inference, to the affinity group(s) of which they are members " [0347]; Fig. 8D; wherein the updated criteria for selecting one or more web pages is based on the user retention data of the application configuration. - "The first time a new consumer member logs onto the marketplace, the custom browser (application) accesses their pre-existing collection of favorite links (configuration), (also referred to hereinafter as `bookmarks` or `links`) and allows the consumer to selectively import them into the custom browser." [0290]. "It will be apparent to those skilled in the art that a variety of link scoring methods are possible. In the preferred user retention data) and each link-add action (user retention data) by any consumer member as one vote. The custom browser, using a MSG: LinkVisit message, reports each subsequent visit to that link by any consumer member, to the content management engine which then counts the visit as some predefined fraction of one vote." [0352]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan and Mukunthu with Kublickis' teachings because doing so would provide Kahan/Mukunthu's system with a method for ranking search results based upon an improved collaborative filtering model, as suggested by Kublickis [0438].

With respect to claim 13, Kublickis teaches,
adjust the one or more criteria based on the telemetry data to generate updated criteria for selecting one or more web pages for...the treatment group in response to additional web page requests. - Affinity link scores (criteria) are calculated and used to rank website links for consumer members of an affinity group (treatment group) searching content databases containing links [0151][0311][0347]. "The foundation of the invention's method of calculating link scores (updated criteria) is the tracking by the custom browser, and subsequent analyses by the consumer management engine, of specific consumer actions (telemetry data). Each such action is assigned a weighted vote which is considered in calculating link scores: ...[0351] Each time a consumer visits one of their favorite links, they are implicitly confirming the links personal value to them, and by inference, to the affinity group(s) of which they are members " [0347]; Fig. 8D

With respect to claim 17, Kahan teaches,
A method implemented in a client device, the method comprising: transmitting to the service an installation request to install an application configuration on the client device; - "Software distribution server 10 may comprise a registrar 20, a code generator 30, an inviter 40, a downloader 50, a personalization database 60 and a personalizer 70. Server 10 may be accessed by user 80 to download a personalized installation file for a given software application." [0039]; Fig. 2. "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55." [0042]; Fig. 2
receiving from the service a rich-client application installer and a resource identifier; - "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55 (application installer). Such means may comprise any suitable tools, such as php on an Apache Web Server (standardly available on most Linux distributions today). For example, installation file 55 may be named "INSTALL.EXE". Downloader 50 may download file 55 as an installation file 55' named "INSTALL USER1.EXE", where "USER1" is the account code (resource identifier) for user 80." [0042]; Fig. 2
transmitting to the service a configuration request indicating an execution of the application installer at the client device, wherein the configuration request includes the resource identifier; - "Optionally, personalizer 70 may receive a personalization request from computing device 90. The personalization request may comprise the account code (for example, "USER1"). As will be described hereinbelow, the personalization request may have been generated by executing a personalized installation file." [0043]; Fig. 2
receiving from the service a configuration file selected from a plurality of configuration files based on the resource identifier, - "Personalizer 70 may use the account code to lookup the associated registration detail (configuration file) in personalization database 60 and to return them to computing device 90." [0044]; Fig. 2; wherein installation parameters of the configuration file cause the application installer to install the application configuration on the client device, - "It will be appreciated that as described hereinbelow, these registration details may then be input to an install/setup process that may use the details to personalize a newly installed software application without requiring a user to input them manually or otherwise." [0044]; Fig. 2. "Registrar 20 may receive registration details from user 80. Such details (installation parameters) may comprise, for example, a username, an email address, a phone number, and the operating system installed on computing device 90." [0040]
Kahan does not explicitly teach the following limitations which, in analogous art for software deployment, are taught by Mukunthu.
For example, Mukunthu teaches:
transmitting a page request to a service over a network; - "The client machine 124 may be used by an user to access the electronic store. The client machine 124 may include an electronic store client module 132, an application 137, and an analytics client module 139." [0024]; Fig. 2. "A user using the electronic store client module 132 may request an application detail page 134 that contains more descriptive information pertaining to an application 137. The application detail page 134 may be stored as part of the electronic store client module 132 in the Alternatively, the application detail page may be a web page downloaded from the electronic store server 122." [0025]; Fig. 2
receiving from the service a web page selected from a plurality of web pages, the selected web page describing an application and including an offer to continue a user experience of the application on the client device, - "Alternatively, the application detail page may be a web page downloaded from the electronic store server 122. The application detail page 134 may contain a trial option 136 and/or a buy option 138. The buy option 138 enables a user to license the application and the trial option 136 enables a user to use the application 137 for a limited time frame thereby obtaining a trial license." [0025]; Fig. 2
and wherein the application configuration is configured to return telemetry data with...an experiment identifier; - "An analytics client module 139 may be used to track the user's usage of an application (block 168)...The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." [0036]; Figs. 2-3. Information identifying the tracked application is interpreted as the experiment identifier. The application can be licensed (application configuration) [0034].
transmitting to the service the telemetry data indicating at least one of a measurement indicating...a duration of use of the application configuration, the telemetry data comprising at least one of...the experiment identifier; and - "The analytics client module may track the frequency that a user uses an application, the length of time that the application is used, the times that the application is used, and so on. The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 experiment identifier. The application can be licensed (application configuration) [0034].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan with Mukunthu's teachings because doing so would provide Kahan's system with the ability to quickly ascertain any bottlenecks preventing widespread adoption of an application and possible remedial actions, as suggested by Mukunthu [0003].
Kahan et al. do not explicitly teach the following limitations which, in analogous art for personalizing content, are taught by Kublickis.
For example, Kublickis teaches:
wherein the web page is selected based on one or more criteria for selecting at least one web page for...a treatment group; adjusting the one or more criteria for selecting the at least one web page for...the treatment group - Affinity link scores (criteria) are calculated and used to rank website links for consumer members of an affinity group (treatment group) searching content databases containing links [0151][0311][0347]; based on the telemetry data to generate updated criteria for selecting one or more web pages for...the treatment group in response to additional web page requests, - "The foundation of the invention's method of calculating link scores (updated criteria) is the tracking by the custom browser, and subsequent analyses by the consumer management engine, of specific consumer actions (telemetry data). Each such action is assigned a weighted vote which is considered in calculating link scores: ...[0351] Each time a consumer visits one of their favorite links, they are implicitly confirming  wherein the updated criteria for selecting the one or more web pages is based on retention data of the application configuration. - "The first time a new consumer member logs onto the marketplace, the custom browser (application) accesses their pre-existing collection of favorite links (configuration), (also referred to hereinafter as `bookmarks` or `links`) and allows the consumer to selectively import them into the custom browser." [0290]. "It will be apparent to those skilled in the art that a variety of link scoring methods are possible. In the preferred embodiment, the content management engine counts each link-import (user retention data) and each link-add action (user retention data) by any consumer member as one vote. The custom browser, using a MSG: LinkVisit message, reports each subsequent visit to that link by any consumer member, to the content management engine which then counts the visit as some predefined fraction of one vote." [0352]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan and Mukunthu with Kublickis' teachings because doing so would provide Kahan/Mukunthu's system with a method for ranking search results based upon an improved collaborative filtering model, as suggested by Kublickis [0438].

With respect to claim 18, Kahan teaches,
wherein the receiving from the service includes receiving a campaign identifier indicative of an individual user of the client device, - "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55 (application installer). Such means may comprise any suitable tools, such as php on an Apache Web Server (standardly available on most Linux distributions today). For example, installation file 55 may be named "INSTALL.EXE". Downloader 50 may download file 55 as an installation file 55' named "INSTALL (campaign identifier) USER1.EXE", where "USER1" is the account code for user 80." [0042]; Fig. 2
Mukunthu teaches and wherein the telemetry data further comprises the campaign identifier - "The analytics client module may track the frequency that a user uses an application, the length of time that the application is used, the times that the application is used, and so on. The analytics client module 139 interacts with the analytics server 129 to track and collect this usage data. The analytics server 129 provides the tracked usage data to the electronic store server 122 for storage in the instrumentation database 148 through the instrumentation module 146." [0036]. Logically, the filename (campaign identifier) would be transmitted with the usage data.

With respect to claim 21, Kublickis teaches,
wherein the retention data defines at least one of...the duration of use of the application configuration. - "The first time a new consumer member logs onto the marketplace, the custom browser (application) accesses their pre-existing collection of favorite links (configuration), (also referred to hereinafter as `bookmarks` or `links`) and allows the consumer to selectively import them into the custom browser." [0290]. "It will be apparent to those skilled in the art that a variety of link scoring methods are possible. In the preferred embodiment, the content management engine counts each link-import (user retention data) and each link-add action (user retention data) by any consumer member as one vote." [0352]. "The custom browser might additionally track and report the length of time each consumer member spends at each of the links when they visit, enabling the consumer management engine to adjust the value of the fractional vote accordingly." [0352]

With respect to claim 22, Kublickis teaches,
wherein the one or more criteria for selecting a web page for...the treatment group is updated in response to determining that the one or more web pages is related  - Affinity link scores (criteria) are calculated and used to rank website links for consumer members of an affinity group (treatment group) searching content databases containing links [0151][0311][0347]. "The foundation of the invention's method of calculating link scores (updated criteria) is the tracking by the custom browser, and subsequent analyses by the consumer management engine, of specific consumer actions (telemetry data). Each such action is assigned a weighted vote which is considered in calculating link scores: ...[0351] Each time a consumer visits one of their favorite links (web pages related to treatment group), they are implicitly confirming the links personal value to them, and by inference, to the affinity group(s) of which they are members " [0347]; Fig. 8D

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kahan, Mukunthu, and Kublickis, and in view of US 20170220330 - hereinafter "Soini".

With respect to claim 12, Kahan et al. do not explicitly teach,
determine that the client device is storing a current copy of the application installer; and transmit the resource identifier to the client device, in response to determining that the client device is storing a current copy of the application installer.

"At decision block 410, the device management engine 124 may determine whether the request from the user device 108 includes a hash of an existing installer package for the remote support client application 112. Accordingly, if the device management engine 124 determines that the requests includes the hash ("yes" at decision block 410), the process 400 may proceed to block 412." [0078]
"At block 412, the device management engine 124 may compare the hash to a new hash of a latest version of the remote support client application." [0079]
"Returning to decision block 414, if the device management engine 124 determines that the hashes are identical ("yes" at decision block 414), the process 400 may proceed to block 418. At block 418, the device management engine 124 may send an indication of eligibility (resource identifier) for remote support to the device agent application 110 on the user device 108. In some instances, the device management engine 124 may also concurrently indicate that the installer package for the remote support client application on the user device is up-to-date." [0081]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan, Mukunthu and Kublickis with Soini's teachings because doing so would provide Kahan/Mukunthu/Kublickis' system with the ability to ensure that a user device is updated with a latest version of an application, as suggested by Soini [0008].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kahan, Mukunthu, and Kublickis, and in view of US 9037975 - hereinafter "Taylor".

With respect to claim 16, Kahan et al. do not explicitly teach,
wherein the telemetry data further includes a campaign identifier, and wherein the usage report further includes a correlation of the user retention data with an identifier of an individual user based upon the campaign identifier. 
However, in analogous art for content personalization, Taylor teaches:
"Upon receipt, the network computing provider 107 can store the data (telemetry data) in a storage component 186 and invoke the aggregated analysis component 184 to analyze data received from any number of browsers 190 to determine which portions of web pages are most popular." (col. 7:50-54). "The aggregated analysis component 184 can calculate a relative ranking of popular content items on a web page based on interaction data received from a number of client computing devices 102." (col. 8:1-4). "The popularity rankings (user retention data) can be stored in the URL-to-item mappings 196 portion (report) of the data storage component 186. The URL-to-item mappings 196 portion of storage can contain a listing of web pages (campaign identifier) and their content items, and one or more popularity rankings can be stored for each content item. For example, the relative ranking of each content item on the page can be stored. In addition, data regarding the content items that a particular user or group of users zoom in on can be stored and/or used to calculate a popularity or relevance score for the particular user or group of users sharing one or more characteristics." (col. 8:15-25)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan, Mukunthu and Kublickis with Taylor's teachings because doing so would provide Kahan/Mukunthu/Kublickis' system with the ability to assist users in efficiently locating and viewing network content of interest, as suggested by Taylor (Abstract).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kahan, Mukunthu, and Kublickis, and in view of US 20040237084 - hereinafter "Kurzweil".

With respect to claim 19, Kahan teaches,
wherein the receiving from the service includes receiving a campaign identifier indicative of an individual user of the client device, - "Downloader 50 may receive a download request from computing device 90. It will be appreciated that the download request may comprise the unique account code as generated by registrar 20. Downloader 50 may comprise means to prepare a unique download file name for an installation file 55 (application installer). Such means may comprise any suitable tools, such as php on an Apache Web Server (standardly available on most Linux distributions today). For example, installation file 55 may be named "INSTALL.EXE". Downloader 50 may download file 55 as an installation file 55' named "INSTALL (campaign identifier) USER1.EXE", where "USER1" is the account code for user 80." [0042]; Fig. 2
Kahan et al. do not explicitly teach and the method further comprises receiving from the server an instruction to turn on...a feature...of the application, the instruction addressed to the client device based on the campaign identifier.
However, in analogous art for software deployment, Kurzweil teaches:
"Referring to FIG. 3A, the server 14 delivers an executable of the software 34 to the client system 12 with certain features turned off. The user freely downloads this basic version of the executable from the server 14. That executable runs in "basic mode." To access premium features, which are turned off, the user enters an access key 36 (campaign identifier) (FIG. 2) through a dialog box that can pop up under any of a number of circumstances, e.g., trying to 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan, Mukunthu and Kublickis with Kurzweil's teachings because doing so would provide Kahan/Mukunthu/Kublickis' system with the ability to prevent the unauthorized transfer of software, as suggested by Kurzweil [0001].

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kahan, Mukunthu, and Kublickis, and in view of US 20150040201 - hereinafter "Nyisztor".

With respect to claim 20, Kahan does not explicitly teach,
wherein the application includes a software development application.
However, in analogous art for software deployment, Nyisztor teaches:
"The developer now adds MAF libraries to the starter application, a view-based application project. The MAF may be provided in the form of statically linked libraries accompanied by resource bundles. The libraries are located in the installation folder created by a mobile platform software development kit (SDK) installer." [0066]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Kahan, Mukunthu and Kublickis with Nyisztor's teachings because doing so would provide Kahan/Mukunthu/Kublickis' system with the ability to facilitate the registration of mobile applications with a server, as suggested by Nyisztor [0032].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720.  The examiner can normally be reached on M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192